                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

CHRISTOPHER W. LIVINGSTON,                         )
                                                   )
                             Plaintiff,            )
                                                   )      JUDGMENT IN A
                                                   )      CIVIL CASE
v.                                                 )      CASE NO. 7:18-CV-5-D
                                                   )
NORTH CAROLINA STATE BAR,                          )
LEE WILSON BETTIS,                                 )
LEANOR BAILEY HODGE,                               )
and JOHN SILVERSTEIN,                              )
                                                   )
                             Defendants.           )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants'
motions to dismiss [D.E. 8, 20, 26], DENIES Livingston's motion for leave to file an amended
complaint [D.E. 35], and DISMISSES without prejudice the federal claims. The court
DECLINES to exercise supplemental jurisdiction over Livingston's state law claims and
DISMISSES those claims without prejudice.


IT IS FURTHER ORDERED that on April 12, 2018, Livingston voluntarily dismissed the 13th
District Bar as a defendant when the Amended Complaint was filed.



This Judgment Filed and Entered on February 5, 2019, and Copies To:
Christopher W. Livingston                                 (via CM/ECF electronic notification)
David Richard Johnson                                     (via CM/ECF electronic notification)
Philip Alan Collins                                       (via CM/ECF electronic notification)




DATE:                                              PETER A. MOORE, JR., CLERK
February 5, 2019                                   (By) /s/ Nicole Sellers
                                                    Deputy Clerk
